Citation Nr: 1802598	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for left knee disorder as secondary to service-connected right knee ligament reconstruction and meniscectomy.

2.  Entitlement to a temporary total evaluation due to convalescence pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before a Veterans Law Judge (VLJ) in May 2011.  The VLJ who conducted the hearing is retired from the Board.  The Veteran was informed of this in February 2017 and opted not to have another hearing. 

The Board rendered a decision on these issues in January 2014.  The Veteran appealed to the United States Court of Appeals for Veterans' Claims (the Court).  The Court granted a January 2015 Joint Motion for Remand (JMR) in a February 2015 order and remanded the case to the Board.  In April 2015 and April 2017, the Board remanded the issues to the RO for additional development.


FINDINGS OF FACT

1.  The Veteran's left knee disorder is not related to his service-connected right knee disability.

2.  The Veteran's left knee arthroscopy is not related to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for a temporary total rating for convalescence have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities. 38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Analysis

The Veteran has claimed service connection for a left knee disability secondary to his service connected right knee disability and has not raised the theory of direct service connection.  

The Veteran has a current diagnosis of medial meniscus tear and bilateral knee arthralgia.  Additionally, he is currently service connected for a right knee disability.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains sufficient nexus evidence establishing a connection between the service-connected right knee disability and the current left knee disability either by causation or aggravation.

The Veteran underwent a VA examination in May 2008.  After a review of the claims folder, this examiner opined that the Veteran's left knee torn medial meniscus was unrelated to his service-connected right knee disability, noting that it occurred after service at his place of employment and was filed under Worker's Compensation.  In granting the January 2015 JMR, the Court partially rejected this opinion as the RO had given the examiner only instructions regarding the causation prong of secondary service connection, and the examiner did not address the aggravation prong of the secondary connection inquiry.

In light of the JMR, in April 2015, the Board remanded the claims for a new opinion which was obtained in December 2015.  The examiner noted a reconstruction of the anterior cruciate ligament (ACL) and medial collateral ligament (MCL) of the right knee during service.  The Veteran reported having left knee irritation and swelling some time afterwards, but never had it checked.  Around 2000, when working as a machinist, he slipped and heard a pop in his left knee.  He started seeing Dr. Robie, a private orthopedist who, he says, told him that he had a bad meniscus and osteochondritis dissecans (OCD) at the medial femoral condyle, for which he had surgery 8-9 years ago.  This was filed, processed, and covered as part of his Workers' Compensation claim.  He saw Dr. Robie three years ago and was told the knee was torn.  More surgery was recommended, but the Veteran had not had that surgery at the time of the examination.  The Veteran described his current left knee symptoms as preventing him from climbing steps or a ladder, popping, and giving way.  He claimed that his left knee problems stemmed from favoring that knee, an opinion supported by Dr. Robie in a 2007 note which states, "Injuries brought on from over compensation for right knee."

After examination, the examiner opined that the left knee disorder was less likely than not caused or aggravated by the right knee disability.  The examiner noted that there was no historical documentation of any left knee problems until the work injury 15 years ago.  Further, the examiner explained the more recent problems represent progression of degenerative joint disease from the Veteran's work injury and is consistent with those types of conditions.

Seeking clarification, the Board remanded the claims again in April 2017.  Specifically, the Board sought to explore Dr. Robie's statement that the Veteran's left knee injury was due to overcompensation for his right knee and to locate the note from Dr. Robie the previous examiner had referenced.

Since then, though the Board requested authorization, the Veteran has not identified or authorized VA to obtain, or submitted to VA, any correspondence from Dr. Robie regarding the left knee.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  There is no reasonable possibility that further such efforts would allow the claim to be granted.  38 C.F.R. § 3.159(d).

In July 2017, clarification was received from the December 2015 VA examiner.  He noted another review of the claims file and stated that he found no indication of Dr. Robie supporting the contention that the Veteran's left knee disorder was caused by or secondary to overcompensation from his service-connected right knee.  Rather, the examiner stated that he was referring to a December 2007 statement in support of claim in which the Veteran related Dr. Robie's opinion.  

The examiner continued by stating that he saw nothing medically compelling to suggest that the Veteran's left knee condition was made more susceptible to the work injury because of the right knee disability.  The June 2007 urgent care note describes the mechanism of the injury to be a sudden twisting motion after slipping.  Such an awkward accident could have ostensibly occurred in any individual, including those with normal contralateral knees.  

The Board finds the December 2015 medical opinion, as supplemented by the April 2017 opinion, to be the most probative evidence of record as to the secondary nexus element.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner related a detailed history relevant to the claimed condition.  From that history, the examiner supported his opinion that the right knee disability did not cause or aggravate the Veteran's left knee disorder.  As a result, the Board will deny the claim.  Additionally, this evidence sufficiently addresses the concerns of the January 2015 JMR.

In an August 1999 record, the Veteran himself suggested a link between his left knee pain and his right knee disability.  The treating physician did not offer an opinion regarding this.  In his lay statements, the Veteran has relayed a private doctor's opinion that he had a hole "the size of a quarter at the end of [his] femur" that had caused irritation and swelling for years prior to this work injury and this hole was caused by overcompensating for his service connected right knee disability.  

The treatment record from this doctor (identified as Dr. Robie) are of record and do not contain any opinion indicating that the left knee disorders are related to the service-connected right knee.  While the Veteran is competent to relay a medical nexus opinion given to him by a medical professional, the absence of corroboration of this reported opinion in the extensive treatment records from Dr. Robie renders such a report not credible as such an opinion would likely be found there.  Additionally, as the Veteran has continued to be treated by Dr. Robie during the pendency of this appeal, he has had ample opportunity to request that this doctor reduce this opinion to writing.  To date, no such positive opinion from Dr. Robie or any other medical professional has been submitted.  

To the extent that the Veteran himself believes his left knee disability was due to his service-connected right knee disability, the Board acknowledges he is competent to report that his fall led to a knee injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the documented work injury is this type of situation.  However, the question of secondary causation due to service-connected right knee disability extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Indeed, such a lay-observable etiology would by its nature have a readily determinable onset, which is not the case here.  Instead, the Veteran's reports of the onset of symptoms have varied.  He reported only occasional left knee pain in August 1999.  More recently, and after submission of his claim, the Veteran has reported complaints of bilateral knee pain since service.  See May 2009 VA treatment record.  This is inconsistent with the Veteran's earlier statements including the reported medical history provided at the time of him May 2008 VA examination of a two year history of left knee pain and the treatment records for the June 2007 work injury (which do not refer to pre-existing pain/disability of the left knee).  The inconsistencies in the Veteran's descriptions regarding the onset and persistence of left knee symptoms greatly reduce their probative value.  

In sum, the preponderance of the evidence is against the claim, particularly the secondary nexus element.  The evidence tends to clearly show a lack of causation as the disability is shown to be from the work place injury.  Furthermore, the expert medical opinion evidence weighs against a finding of secondary aggravation.  Therefore, the benefit-of-the doubt doctrine does not apply and service connection for a left knee disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Temporary Total Rating

A total disability rating of 100 percent will also be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required surgery necessitating at least one month of convalescence, or where surgery results in severe postoperative residuals, or where treatment results in immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

The Veteran is claiming entitlement to a temporary total rating based on a left knee arthroscopy in August 2007.  As decided above, he is not service connected for a left knee disorder.  Therefore, he is not entitled to a temporary total rating as a matter of law.  As a result, the Board must deny his claim.


ORDER

Service connection for a left knee disorder is denied.

A temporary total evaluation for a left knee arthroscopy is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


